19-2456
     Lopez-Abrego v. Garland
                                                                                BIA
                                                                           Cheng, IJ
                                                                        A078 679 873
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 18th day of November, two thousand twenty-one.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            DENNY CHIN,
 9            RICHARD J. SULLIVAN,
10                 Circuit Judges.
11   _____________________________________
12
13   MATEO LOPEZ-ABREGO,
14            Petitioner,
15
16                    v.                                      19-2456
17                                                            NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                      Pankaj Malik, Esq., New York, NY.
24
25   FOR RESPONDENT:                      Joseph H. Hunt, Assistant Attorney
26                                        General; Jessica A. Dawgert ,
27                                        Senior Litigation Counsel; Lori B.
28                                        Warlick, Trial Attorney, Office of
1                              Immigration Litigation, United
2                              States Department of Justice,
3                              Washington, DC.

4        UPON DUE CONSIDERATION of this petition for review of a

5    Board of Immigration Appeals (“BIA”) decision, it is hereby

6    ORDERED, ADJUDGED, AND DECREED that the petition for review

 7   is DENIED.

 8       Petitioner Mateo Lopez-Abrego, a native and citizen of

 9   El Salvador, seeks review of a July 11, 2019, decision of the

10   BIA affirming a January 29, 2019, decision of an Immigration

11   Judge (“IJ”) denying his motion to rescind a 2002 removal

12   order and reopen his removal proceedings.   In re Mateo Lopez-

13   Abrego, No. A 078 679 873 (B.I.A. July 11, 2019), aff’g No. A

14   078 679 873 (Immig. Ct. N.Y.C. Jan 29, 2019).   We assume the

15   parties’ familiarity with the underlying facts and procedural

16   history.

17       We review the IJ’s decision as supplemented by the BIA.

18   See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).

19   We review the agency’s denial of a motion to rescind and

20   reopen for abuse of discretion.   See Alrefae v. Chertoff, 471

21   F.3d 353, 357 (2d Cir. 2006) (“[A] motion to rescind is a

22   type of motion to reopen.”); Kaur v. Bd. of Immigr. Appeals,

23   413 F.3d 232, 233 (2d Cir. 2005) (reviewing denial of motion
                                  2
 1   to reopen for abuse of discretion).                 “An abuse of discretion

 2   may be found . . . where the [agency’s] decision provides no

 3   rational explanation, inexplicably departs from established

 4   policies, is devoid of any reasoning, or contains only summary

 5   or conclusory statements; that is to say, where the [agency]

 6   has acted in an arbitrary or capricious manner.”                             Ke Zhen

 7   Zhao    v.   U.S.   Dep't     of      Just., 265    F.3d       83,   93   (2d   Cir.

 8   2001) (internal citations omitted).

 9          A noncitizen who, having received written notice, does

10   not attend a removal proceeding “shall be ordered removed in

11   absentia”      if    the      Government          “establishes         by     clear,

12   unequivocal, and convincing evidence that the written notice

13   was so provided and that the alien is removable.”                           8 U.S.C.

14   § 1229a(b)(5)(A).       Lopez-Abrego conceded removability, and a

15   hearing notice was mailed to his address of record.                       To obtain

16   rescission of the resulting removal order, Lopez-Abrego had

17   to show either that he did not receive notice of the hearing

18   or   that    his    failure      to    appear     was    due    to    “exceptional

19   circumstances”       that     were      “beyond     [his]       control.”        Id.

20   § 1229a(b)(5)(C)(i), (e)(1).                 A motion to rescind based on

21   lack    of    notice       may     be     filed     at     any       time.       Id.

                                              3
1    § 1229a(b)(5)(C)(ii).         A   motion    to    rescind    based     on

2    exceptional circumstances must be made within 180 days after

3    the date of the order of removal, although this deadline may

4    be equitably tolled if, for example, the alien demonstrates

5    ineffective assistance of counsel.         Id. § 1229a(b)(5)(C)(i);

6    see Iavorski v. INS, 232 F.3d 124, 134 (2d Cir. 2000).                The

7    agency did not abuse its discretion in finding that he failed

 8   to satisfy either exception.

 9       A presumption of notice applied because the hearing

10   notice   was   mailed   to   Lopez-Abrego’s      address    of   record.

11   Alrefae, 471 F.3d at 358–59.      Lopez-Abrego did not rebut that

12   presumption because he did not present any evidence to show

13   that he was living at a different address, he took no steps

14   to investigate the status of his proceedings between the in

15   absentia order issued in 2002 and his detention in 2019, he

16   had no pending applications for relief from removal at the

17   time the in absentia order was entered, and he appeared at

18   prior    hearings,   which   indicated     his    awareness      of   the

19   proceedings.    See Matter of M-R-A-, 24 I. & N.       Dec. 665, 674

20   (B.I.A. 2008) (listing factors to be considered); Matter of

21   C-R-C-, 24 I. & N. Dec. 677, 680 (B.I.A. 2008) (considering


                                       4
 1   diligence as a factor in evaluating a motion to rescind).

 2       Moreover, the agency did not err in rejecting Lopez-

 3   Abrego’s allegation of ineffective assistance as a basis for

 4   rebutting the presumption of receipt or for excusing the 180-

 5   day deadline for moving to rescind based on exceptional

 6   circumstances.       Lopez-Abrego         did    not    comply       with    the

 7   procedural requirements of Matter of Lozada, 19 I. & N. Dec.

 8   637, 639 (B.I.A. 1998).         He argues that Matter of Lozada

 9   should not apply because it concerns claims of ineffective

10   assistance of counsel, whereas he relied on a notario, who

11   was not an attorney.       But the BIA may still require some

12   compliance    with   Lozada’s   procedural            requirements      for    a

13   petitioner    requesting   equitable            tolling      based    on      the

14   ineffective   assistance   of    a       non-attorney.         See    Omar     v.

15   Mukasey, 517 F.3d 647, 651 (2d Cir. 2008) (holding that the

16   BIA’s denial of an ineffective assistance claim regarding a

17   non-attorney immigration consultant based on non-compliance

18   with Lozada was “neither arbitrary nor capricious”).                    Lopez-

19   Abrego argues that he could not report a non-attorney to a

20   state   disciplinary   committee,         one    of    the   factors        under

21   Lozada, but he does not explain why he did not make an effort


                                          5
1    to comply with Lozada’s other requirements.            This is not a

2    case where ineffective assistance is clear on the record

3    because   there   is   no   evidence,   other   than   Lopez-Abrego’s

4    uncorroborated allegations, that he did not live at the

5    address of record and that he was not informed of the hearing.

 6   Cf. Yi Long Yang v. Gonzales, 478 F.3d 133, 143 (2d Cir. 2007)

 7   (holding that ineffective assistance was clear on the face of

 8   the record where the attorney was subsequently disbarred).

 9       Lopez-Abrego’s argument that the BIA should have followed

10   a non-precedential decision, In re Musa Imeri, 2011 WL 4446871

11   (B.I.A. Sept. 8, 2011), fails because the BIA is not bound by

12   unreported decisions, see Matter of Echeverria, 25 I. & N.

13   Dec. 512, 519 (B.I.A. 2011); see also Gousse v. Ashcroft, 339

14   F.3d 91, 101 (2d Cir. 2003), and because that case involved

15   a hearing notice that was returned as undeliverable.

16       For the foregoing reasons, the petition for review is

17   DENIED.   All pending motions and applications are DENIED and

18   stays VACATED.

19                                   FOR THE COURT:
20                                   Catherine O’Hagan Wolfe,
21                                   Clerk of Court




                                       6